DETAILED ACTION
	This Office action is in response to the communication filed on 04/27/2022. Claims 1-15 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to amended claims 1, 9 and 15 in the Remarks section (pages 7-13) have been fully considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. 
U.S. Patent Publication 2017/0124942 A1 by Evans et al (“Evans”) in view of U.S. Patent Publication 2020/0411607 A1 by Jian et al. (“Jian,”) and further in view of Chinese Foreign Paten Publication CN110265472 U by Zhang address the limitations set forth in the amended claims 1 and 15 as the new grounds for rejection.
U.S. Patent Publication 2017/0124942 A1 by Evans in view of U.S. Patent 10,817,018 B1 by Shao et al. (“Shao,”) and further in view of Chinese Foreign Patent Publication CN110265472 U by Zhang address the limitations set forth in the amended claim 9 as the new grounds for rejection.
		Applicant's arguments have been fully considered with respect to 2-8 and 10-14 in the Remarks section (pages 12-13) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124942 A1 by Evans in view of U.S. Patent Publication 2020/0411607 A1 by Jian, and further in view of Chinese Foreign Paten Publication CN110265472 U by Zhang (the citations below are in reference to a machine translation of this document). 
 	
Regarding claim 1, Evans teaches a display device (Figs. 1A-1C and 2) comprising: a substrate (Fig. 2, layer 270); 
a display panel (Figs. 1A-1C and 2, display elements 200-240) including a first display region having first pixels (Figs. 1A-1C and 2, main display region 110/210 with OLEDs arranged in pixel units), 
a second display region having second pixels (Figs. 1A-1C, selective addressable display region 125 corresponding to light sensor 120), and 
a third display region located between the first and second display regions and having third pixels (Figs. 1A-1C, selectively addressable regions corresponding to light sensors 130, 140); and 
a component disposed between the substrate and the display panel and which overlaps the second display region in a plan view (Figs. 1A-1C, light sensor 120/250 was placed between layer 270 and beneath/overlapping with display region 125 or the selectively addressable region as in [0020]), 
wherein the first and third pixels are disposed at a first density in the first display region (Figs. 1A-1C and 3; [0030], The layout density of the second set of separately addressable horizontal and vertical electrodes for pixel units of 380, 390, 305, 315, 325, 335 can be the same from the first set of electrode of the rest of the display region 110), and 
less than all of the third pixels are controlled to emit light during a predetermined display period (Fig. 1, transparent mode of regions 125, 135; [0018], the regions 125, 135 can be dual-mode regions, meaning that regions 125, 135 can change modes between being transparent and being opaque. When the region 125, 135 are in the opaque mode, they can display part of an image shown on the display screen 110),
the third display region surrounds the second display region (Fig. 1A-1C, selectively addressable regions corresponding to light sensors 130, 140 surrounded by the selectively addressable region 120), and both the third display region and second display region emit light when the component operates to emit light or receive light  ([0018], the regions 125, 135 corresponding to light sensors 120, 130, 140 can be dual-mode regions, meaning that regions 125, 135 can change modes between being transparent and being opaque. When the region 125, 135 are in the opaque mode, they can display part of an image shown on the display screen 110). 

Evans does not teach the second pixels are disposed at a second density smaller than the first density in the second display region,
However, in the analogous art of display regions integrated with optical sensor elements similar to the light sensor of Evans, Jian teaches a first display region, a second display region, first pixel units in the first display region, and second pixel units in the second display region (Jian Fig. 3; [0005] and [0007]). A density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region, where adjacent first pixel units were spaced by a gap or transmissive area where no first pixel unit was located (Jian Fig. 3; [0007] and [0033]). It would have been obvious before the effective filing date to have modified the display region 125 corresponding to light sensor 120 of Evans to have a lower density than the display region 110 of the rest of the display. One of ordinary skill in the art would have been motivated to have reduced the pixel density of a screen region provided with optical electronic elements to have improved the transparency of this screen region (Jian [0004]).
Evans in view of Jian does not teach the third display surrounds an entirety of the second display region. 
However, in the analogous art of mobile phone screen functional element (i.e., a camera, light sensors) placement, Zhang teaches receiving and emitting light, camera and light sensors have their performance affected or cannot work normally based on the translucency causing interference of the mobile screen. Therefore, an auxiliary viewing area 22 was formed with different sub-pixel distributions (Zhang Fig. 1; Page 6, Background technique, first four paragraphs and Utility model content, first five paragraphs). The auxiliary viewing area 22 pixel distribution density was less than the pixel density of main viewing area 21, so that the auxiliary viewing area obtained better light transmission and higher reflectivity and refraction rate. (Zhang Page 14, second paragraph).  The auxiliary viewing area 22 was able to have been a rectangle, round rectangle, was located on the top edge of the screen, and was surrounded by the main viewing area 22.  In addition, a transition viewing area 25 was located at border of the auxiliary viewing area 22 completely surrounding it, providing a more smooth transition to the main viewing area 21 (Zhang Fig. 10; Page 17, second paragraph and fourth from last). It would have been obvious before the effective filing date to have located the functional light sensors of Evans in such an auxiliary viewing area as taught by Zhang. One having ordinary skill in the art would have been motivated to have 100% of the screen accounted for and utilized while sufficiently discharging the functional elements without letting the translucency of the mobile screen affect the working performance of the optical functional elements (Zhang Fig. 1; Page 6, Background technique, first four paragraphs). 


Regarding claim 2, Evans does not teach the display device according to claim 1, wherein the second display region comprises: second unit pixel regions, each being composed of at least one of the second pixels; and transmissive regions arranged to alternate with the second unit pixel regions, no second pixel being disposed in the transmissive regions.
However, in the analogous art of display regions integrated with optical sensor elements similar to the light sensor of Evans, Jian teaches a first display region, a second display region, first pixel units in the first display region, and second pixel units in the second display region (Jian Fig. 3; [0005] and [0007]). A density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region, where adjacent first pixel units were spaced by a gap or transmissive area where no first pixel unit was located (Jian Fig. 3; [0007] and [0033]). It would have been obvious before the effective filing date to have modified the display region 125 corresponding to light sensor 120 of Evans to have a lower density than the display region 110 of the rest of the display. One of ordinary skill in the art would have been motivated to have reduced the pixel density of a screen region provided with optical electronic elements to have improved the transparency of this screen region (Jian [0004]).

Regarding claim 3, Evans of the combination of references further teaches the display device according to claim 2, wherein the third display region comprises a first group of unit pixel regions (Fig. 1B; [0021], selectively addressable region corresponding to light sensor 130), and a second group of unit pixel regions arranged to alternate with each other (Fig. 1B, [0021], selectively addressable region corresponding to light sensors 140 arranged to have been alternatively to the right and region 130 the left of the selectively addressable region corresponding to light sensor 120).

Regarding claim 4, Evans of the combination of references further teaches the display device according to claim 3, wherein either of the first group of unit pixel regions and the second group of unit pixel regions is controlled to emit light, during the predetermined display period ([0021]-[0022] and [0028]-[0030], display controller sent activation signal to a specific selectively addressable region such as corresponding to light sensor 130, while other selectively addressable region corresponding to light sensor 140 was inactive and therefore displaying image light). 

Regarding claim 5, Evans of the combination of references further teaches the display device according to claim 4, wherein the first group of unit pixel regions is controlled to emit light during a first display period, the second group of unit pixel regions is controlled to emit light during a second display period subsequent to the first display period, and the predetermined display period includes the first display period and the second display period  ([0021]-[0022] and [0028]-[0030], display controller sent activation signal to a selectively addressable region such as corresponding to light sensor 130, while other selectively addressable region corresponding to light sensor 140 was inactive and displaying image light followed by an activation of region 140 and inactivity of region 130). 

Regarding claim 6, Evans of the combination of references further teaches the display device according to claim 5, wherein the first display period and the second display period are separated by an off period during which the display panel is turned off ([0049], the selectively addressable region can be turned off for a sufficiently short period of time, such as less than 1/30 of a second).

Regarding claim 7, Evans of the combination of references further teaches the display device according to claim 5, wherein each of the first display period and the second display period is a period constituting one frame ([0049], the selectively addressable region can be turned off for a sufficiently short period of time, such as less than 1/30 s or a 30 Hz frame).

Regarding claim 8, Evans does not teach the display device according to claim 1, wherein the first pixels are controlled to emit light at a first luminance, and the second pixels and the third pixels are controlled to emit light at a second luminance.
However, in the analogous art of display regions integrated with optical sensor elements similar to the light sensor of Evans, Jian teaches a first display region, a second display region, first pixel units in the first display region, and second pixel units in the second display region (Jian Fig. 3; [0005] and [0007]). A density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region, where adjacent first pixel units were spaced by a gap or transmissive area where no first pixel unit was located, causing a display brightness/luminance non-uniformity between the two pixel units (Jian Fig. 3; [0007] and [0033]). It would have been obvious before the effective filing date to have modified the display region 125 corresponding to light sensor 120 of Evans to have a lower density than the display region 110 of the rest of the display. One of ordinary skill in the art would have been motivated to have reduced the pixel density of a screen region provided with optical electronic elements to have improved the transparency of this screen region (Jian [0004]).
Regarding claim 15, the above rejection of the display device in claim 1 stands for the corresponding display device claimed as a lower pixel density corresponded to a higher pixel transmissivity as in Evans Fig. 3 and [0030].

Claim 9 and 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124942 A1 by Evans in view of U.S. Patent 10,817,018 B1 by Shao, and further in view of Chinese Foreign Paten Publication CN110265472 A by Zhang. 
Regarding claim 9, Evans teaches a method of controlling a display device (Figs. 1A-1C and 2) comprising: a substrate (Fig. 2, layer 270); 
a display panel (Figs. 1A-1C and 2, display elements 200-240) including a first display region having first pixels (Figs. 1A-1C and 2, main display region 110/210 with OLEDs arranged in pixel units), 
a second display region having second pixels (Figs. 1A-1C, selective addressable display region 125 corresponding to light sensor 120), and 
a third display region located between the first and second display regions and having third pixels (Figs. 1A-1C, selectively addressable regions corresponding to light sensors 130, 140); and 
a component disposed between the substrate and the display panel and which overlaps the second display region (Figs. 1A-1C, light sensor 120/250 was placed between layer 270 and beneath/overlapping with display region 125 as in [0020]),
the third display region surrounds the second display region (Fig. 1A-1C, selectively addressable regions corresponding to light sensors 130, 140 surrounded by the selectively addressable region 120), and both the third display region and second display region emit light when the component operates to emit light or receive light  ([0018], the regions 125, 135 corresponding to light sensors 120, 130, 140 can be dual-mode regions, meaning that regions 125, 135 can change modes between being transparent and being opaque. When the region 125, 135 are in the opaque mode, they can display part of an image shown on the display screen 110).

Evans does not teach the method comprising: receiving image data; determining a region on which the image data is to be displayed; correcting the image data; and providing the corrected image data to a corresponding display region, wherein the correcting of the image data comprises: correcting the image data such that a first group of unit pixel regions of the third display region emits light during a first display period; and correcting the image data such that a second group of unit pixel regions of the third display region emits light during a second display period subsequent to the first display period.
However, in the analogous art of a light sensor overlapped by a pixel array in a display that was an active area configured to display images, Shao teaches a subset or first group of pixels in the pixel array that overlap the ambient light sensor were momentarily disabled or selectively dimmed based on their received image data. Using such data, the display color was adjusted and display brightness were adjusted, so that the subset and the remaining display pixels displayed with adjustments in the subsequent display period (Shao Fig. 2; Col. 4, lines 10-47). It would have been obvious before the effective filing date of the invention to similarly used a subset of the pixels to selectively have been disabled or dimmed and have used the light sensor measurements to perform display adjustment. One of ordinary skill in the art would have been motivated to have located the ambient light sensor behind the active area of the display, so the appearance of device 10 may be enhanced and the amount of space consumed by the ambient light sensor may be reduced while display color and brightness was adjusted (Shao Fig. 2; Col. 4, lines 10-47).

Evans in view of Shao does not teach the third display surrounds an entirety of the second display region. 
However, in the analogous art of mobile phone screen functional element (i.e., a camera, light sensors) placement, Zhang teaches receiving and emitting light, camera and light sensors have their performance affected or cannot work normally based on the translucency causing interference of the mobile screen. Therefore, an auxiliary viewing area 22 was formed with different sub-pixel distributions (Zhang Fig. 1; Page 6, Background technique, first four paragraphs and Utility model content, first five paragraphs). The auxiliary viewing area 22 pixel distribution density was less than the pixel density of main viewing area 21, so that the auxiliary viewing area obtained better light transmission and higher reflectivity and refraction rate. (Zhang Page 14, second paragraph).  The auxiliary viewing area 22 was able to have been a rectangle, round rectangle, was located on the top edge of the screen, and was surrounded by the main viewing area 22.  In addition, a transition viewing area 25 was located at border of the auxiliary viewing area 22 completely surrounding it, providing a more smooth transition to the main viewing area 21 (Zhang Fig. 10; Page 17, second paragraph and fourth from last). It would have been obvious before the effective filing date to have located the functional light sensors of Evans in such an auxiliary viewing area as taught by Zhang. One having ordinary skill in the art would have been motivated to have 100% of the screen accounted for and utilized while sufficiently discharging the functional elements without letting the translucency of the mobile screen affect the working performance of the optical functional elements  (Zhang Fig. 1; Page 6, Background technique, first four paragraphs). 
Regarding claim 12, Evans in view of Shao and Zhang renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 13, Evans in view of Shao and Zhang renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124942 A1 by Evans in view of U.S. Patent 10,817,018 B1 by Shao and d Chinese Foreign Paten Publication CN110265472 A by Zhang, and further in view of U.S. Patent Publication 2020/0411607 A1 by Jian 
Regarding claim 10, Evans in view of Shao and Zhang does not teach the method according to claim 9, wherein the second display region comprises: second unit pixel regions, each being composed of at least one of the second pixels; and transmissive regions arranged to alternate with the second unit pixel regions, no second pixel being disposed in the transmissive regions.
However, in the analogous art of display regions integrated with optical sensor elements similar to the light sensor of Evans, Jian teaches a first display region, a second display region, first pixel units in the first display region, and second pixel units in the second display region (Jian Fig. 3; [0005] and [0007]). A density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region, where adjacent first pixel units were spaced by a gap or transmissive area where no first pixel unit was located (Jian Fig. 3; [0007] and [0033]). It would have been obvious before the effective filing date to have modified the display region 125 corresponding to light sensor 120 of Evans in view of Shao to have a lower density than the display region 110 of the rest of the display. One of ordinary skill in the art would have been motivated to have reduced the pixel density of a screen region provided with optical electronic elements to have improved the transparency of this screen region (Jian [0004]).
Regarding claim 11, Evans in view of Shao, Zhang, and Jian renders obvious the claim limitations in consideration of the grounds of rejection of claim 3 above.
Regarding claim 14, Evans in view of Shao and Zhang, and Jian renders obvious the claim limitations in consideration of the grounds of rejection of claim 8 above.

Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	U.S. Patent Publication 2019/0310724 A1 by Yazdandoost et al. teaches individually-controllable, physically-separated, and addressable pixels or subpixels distributed at one or more pixel densities, particularly at the top/bottom edge where the optical elements of Evans were placed. Additionally, display stack can define a central region that has increased optical transmittance relative to a boundary or perimeter region that is either continuous or discontinuous. 
US Patent Publication 2020/0005704 A1 by teaches by Tong et al. teaches a display screen of a full screen borderless form, which can be divided into three parts: a main display area 101 for conventional display, a grooved area for leaving space for a mobile phone camera and an earphone, that is, a non-display area 102, and a sub-display area 103 separated by the groove area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621